Title: To James Madison from James Madison, Sr., 11 May 1791
From: Madison, James, Sr.
To: Madison, James


Dear Jemmy,
May. 11. 1791.
I have recd. yours of the 23d. Ulto. in which you say you think I should have done well if I had sent a few Hhds. Tobo. to Mr Leiper: if Tobo. does not take a rise here; will it be too late to send it to him in June or July; if it will not, I probably may send him 12 or 13 Hhds. I have at Richmond; and 3 or 4 at Fredg if he will give the price you mention’d to me. I intend to send this letter by Mr. Chs. Beale if it gets to him in time, & shall direct him to leave the Loan Office certificates with one of the persons you mention’d in your last. I do not see the necessity of giving him a Power of Attorney to subscribe to the loan, as I suppose he may give them in in my name. I expect Col Edwd. Carrington (who lodged last night at Orange Court House, where he met Genl Edwd Stevens & Mr. Edwd Smith, about the Excise business,) to dine with me to day. I will take his opinion about it; & if it is necessary, I will send a power of Attorney to Mr. Beale next Week, & if he should be gone to Phila. before it gets to him, I will send one to Col Jefferson which I suppose will answer the end.
I have recd. the Plaister of Paris & seeds you sent me, but the spring continues so dry, for we have had but two small showers of Rain, for more than 6 Weeks past, that I expect I shall make no satisfactory experiments from the Plaister, nor raise any thing from the seeds. I had rather you would put off buying Sugar till the new crop arrives as it will probably be cheaper then: and when you send any, I wish you to send with it about 80 lb. of double & abt. 20 lb. of single refined with it, also 25 lb. Salt Peter & a Jar of Raisons & a small pot of Tamarinds & the Coffee; the latter we shall not be in want of soon. If it is not convenient to advance the money for the above articles, I will try to get a Bill drawn on some person in Phila. & send it by the Post to you if you will let me know it in time. We wish to know when you expect to be in Orange.
Your mother, & the rest of the family are as usual as to health. By the Census there is better than 22,000 in Culpeper; 14,000 of which are Whites; and there are not quite 10,000 in Orange, 4500 of which are Negros; I have nothing farther to add but am, Your affectionate Father
James Madison
P. S. Thomas Barbour & Isaac Davis jr. are electd. for Orange.

N. B. Mr. Jno. Taylor says Genl. Mathews told him that it was reported in Georgia that you was a Partnr. in the Yazoo Company in a Grant for Lands, which is lookt on there as being obtained in a dishonest manner; but he, the Genl., did not believe you was concerned in it, & if you was not, he wished y⟨ou⟩ to write to him and authorize him to contradict the report.
The opportunity of sending this letter to Majr. Hite at the time it was wrote, I now make this addition to it, & inform you that we have had but two small showers of Rain sufficient to wet the ground above an inch, for 7½ Weeks past, & it now looks very much like the drought continuing; it appears as if there will be very little Flax or Rye made in these parts & the Wheat is very low, & if there does not come Rain soon, it must make very little. The drought is very general.
Col. Carrington dined with me agreable to his promise & lodged with us—he thought it necessary I should send a power of Attorney to subscribe for me to the Loan; but I shall defer it till I see you. We are as well as usual. Your mother’s complaint not mended.


J M.
May 18. 1791

